DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the length of the shank is greater than the length of the working end" in the last line, rendering the claim indefinite. Figs. 44-50 disclose a shank e.g., 22j that tapers to a working end 18j, however the working end appears to be longer than the shank, i.e., there is no line defining where the shank ends and the working end begins. In fact in Fig. 44, shown here, a demarcation line appears to define working end that is longer than the shank. Specification as originally filed, e.g., in paragraphs 105 through 110 does not define the ends of the shank nor the working end. Applicant is required to clarify without adding new matter
Rejection under 112 (a) or 112, 1st
Claim 13 recites the limitation "the shank including a cylindrical outer peripheral surface, the cylindrical outer peripheral surface having a curvature in a plane containing a central axis of the tool bit" in lines 2 and 3, rendering the claim indefinite. It is unclear how a cylindrical shaft tapers in a plane of central axis. While the cross-section along the tapering shank defines a circle, the shank as disclosed in Figs. 40-41 does not taper in said plane. Applicant is required to clarify without adding new matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holland-Letz (7,168,348).

    PNG
    media_image1.png
    447
    327
    media_image1.png
    Greyscale
 Holland-Letz discloses all of the limitations of claim 1, as best understood, i.e., a tool bit  a hexagonal drive portion bottom hex portion; a working end 2a, 16; and a shank 14 interconnecting the drive portion and the working end, the shank and the working end including an outer peripheral surface Fig. 25, the outer peripheral surface tapering linearly along an entire length of the shank in a direction away from the drive portion tapering inward towards the tip, the outer peripheral surface also tapering linearly along an entire length of the working end Fig. 25 in the direction away from the drive portion, wherein the length of the shank is greater than the length of the working end Fig. 26
Claim 13 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DE20303790 (DE`790).
[AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
DE`790 discloses all of the limitations of claim 13, as best understood, i.e., a tool bit comprising a hexagonal drive portion 4; a working end 3; and a shank 5 interconnecting the drive portion and the working end, the shank including a cylindrical as best understood, e.g., conical outer peripheral surface, the cylindrical outer peripheral surface having a curvature in a plane including a central axis of the tool bit Figs. 1-2, wherein the cylindrical outer peripheral surface of the shank does not increase in diameter along the entire length of the shank from the drive portion toward the working end, Figs. 1 and 2.


    PNG
    media_image3.png
    234
    186
    media_image3.png
    Greyscale
Claim 13, in the alternative, is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holland-Letz.
 Holland-Letz discloses all of the limitations of claim 13, as best understood, i.e., a tool bit comprising a hexagonal drive portion 14; a working end 1; and a shank 37 interconnecting the drive portion and the working end, the shank including a cylindrical 37 outer peripheral surface, the  as best understood, no taper, Figs. 15, 16, wherein the cylindrical outer peripheral surface of the shank does not increase in diameter along the entire length of the shank from the drive portion toward the working end, Figs. 15 and 16.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Holland-Letz.
Holland-Letz meets all of the limitations of claim 2, as described above, and appears to disclose wherein a ratio of the length of the outer peripheral surface having the curvature to the length of the tool bit is between about 0.15:1 and about 0.35:1, except for explicitly disclosing the ratio of the enter length of the shank to a length of the tool bit to between about 0.15:1 to 0.35:1.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the invention with regards to dimension or desired size, e.g., setting the ratio of curved length to the overall length to about 0.3:1 in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim and 10, PA meets the claim, except for disclosing a square working end. Examiner takes Official Notice that square working ends, or Robertson bits notoriously old and well known in the art. Consequently, it would have been obvious to  In re Stevens, 101 US PQ 284(CCPA1954).
Regarding claim 11, PA to meets the claim, e.g., a ratio of the length of the shank to be about 0.25 of the entire length, however as noted above, setting a ratio of about 0.3:1 in adapting the tool for a particular application (needing the structural strength and/or a particular reach and accessibility) would have been obvious to one having ordinary skill in the art, requiring routine experimentations and predictable results. 

Claims 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over either DE20303790 (DE`790) or Holland-Letz.
PA (prior art, Holland-Letz or DE` 790) meets all of the limitations of claim 14, as described above, and DE` 790 appears to disclose wherein a ratio of the length of the outer peripheral surface having the curvature to the length of the tool bit is between about 0.15:1 and about 0.35:1, i.e., Fig. 1 about 0.3:1, except for explicitly disclosing the ratio of the enter length of the shank to a length of the tool bit to be between about 0.2:1 to 0.7:1.  It is noted that the recited ratios, even though DE`790 appears to disclose the limitation, and the optimal ratio depends on the size and intended use. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the invention of PA with regards to dimension or desired size, e.g., setting the ratio of curved length to the overall length to about 0.3:1 in adapting the tool for a particular application, since such modification would have involved a mere change In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, PA meets the claim, except for disclosing a square working end. Examiner takes Official Notice that square working ends, or Robertson bits notoriously old and well known in the art. Consequently, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form a square working end in adapting for a square recess in a workpiece, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954). 

Claims 10 and 20, in the alternative are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claims 1 and 13 above, and further in view of Ansingh (2,914,984).

    PNG
    media_image4.png
    219
    232
    media_image4.png
    Greyscale
PA, prior art (either DE20303790 (DE`790) or Holland-Letz) meets all of the limitations of indicated claims, except for the shape of the bit, i.e., Robertson or square cross-section. Ansingh teaches driving bits having pyramidal square cross section. 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the modified invention of PA with square cross-section bits as taught by Ansingh in adapting for a square recess in a workpiece.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either DE20303790 (DE`790) or Holland-Letz as applied to claim 13 above, and further in view of Faust et al. (5,868,047 “Faust”).
PA, either DE20303790 (DE`790) or Holland-Letz, meets all of the limitations of indicated claim, except for the bit to have a hardness between 52HRC and about 60 HRC.

    PNG
    media_image5.png
    135
    273
    media_image5.png
    Greyscale
 Faust teaches driving bits electro-polished defining a corrosion-resistant coating with a hardness between 52 and 56 HRC. 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the modified invention of PA with corrosion-resistant coating by elector-polishing the bit providing a hardness, e.g., of about 55 as taught by Faust to provide for improved function and increase fatigue life and torque capability of the bit.

Allowable Subject Matter
Claims 3-9 and 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: while modifying a size of an element is considered well within routine experimentations with predictable results, examiner sees no reasons for modifying both the ratio of the length of the outer periphery to the length of the tool bit and the ratio of .

Response to Arguments
Applicant's arguments filed May 03, 2021 have been fully considered but they are not persuasive.
The remarks regards to rejection of claim 1 are acknowledged and previous rejection over DE`790 is withdrawn. However as indicated above, Holland-Letz meets the claim as now recited and as best understood.
Similarly regarding the indefiniteness of claim 13, Applicant’s arguments are acknowledged, however as noted above it is unclear how a cylindrical shaft, e.g., as in Fig. 40 of the instant application has a curvature in a plane containing the center axis of the tool bit. Accordingly the rejection over DE`790 is maintained. The amendment prompted the new ground of rejection over Holland-Letz.

Conclusion

    PNG
    media_image6.png
    133
    128
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    152
    195
    media_image7.png
    Greyscale
  Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure Stellin different types of working ends and Meng cylindrical shank are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 21, 2021						Primary Examiner, Art Unit 3723